DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 September and 9 December 2022 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, 18 and 20 are rejected under 35 U.S.C. 103 as rejected as being unpatentable over Okumura, et al. (U.S. Publication No. 2016/0139594).
For claim 1, Okumura teaches a vehicle comprising: one or more computer processors (see Fig. 2, #100); and one or more non-transitory storage media storing instructions which, when executed by the one or more computer processors (see Fig. 2, #100), cause the vehicle to: determine, an estimated state of a hardware component of the vehicle (see para. 0024).  Okumura does not explicitly disclose past inputs and measurements.  
However, Okumura teaches that the data is retrieved from a database (see para. 0024).  It is obvious to one of ordinary skill in the art that inputs and measurements that are stored in the database would be from the past, as it is not possible to store future (or not yet obtained) inputs and measurements.
Continuing with the claim, Okumura further discloses receive, using one or more sensors of the vehicle, a sensor measurement of the vehicle (see para. 0024); determine, using the received sensor measurement, an actual state of the hardware component (see para. 0024, detected from sensors); and transmit, to a teleoperation server, a request for a teleoperation command in response to a difference between the estimated state of the hardware component and the actual state of the hardware component being above a threshold value (see para. 0024, detected differs from expected by threshold; para. 0025, if unexpected, remote operator equivalent to request for teleoperation; see para. 0027).  
Regarding claim 2, Okumura further teaches wherein the sensor measurement comprises at least one of a position of the vehicle, a linear velocity of the vehicle, an angular velocity of the vehicle, a linear acceleration of the vehicle, an angular acceleration of the vehicle, or a heading of the vehicle (see paras. 0015, 0018). 
With reference to claim 3, Okumura further discloses wherein the one or more sensors comprise at least one of a GPS sensor, an inertial measurement unit, a wheel speed sensor, a brake pressure sensor, a braking torque sensor, an engine torque sensor, a wheel torque sensors, a steering wheel angle sensor, or a steering wheel angular rate sensors (see paras. 0015, 0018).
Referring to claim 7, Okumura further teaches wherein the instructions, when executed by the one or more computer processors, further cause the vehicle to generate, using the one or more processors, a request for a fallback operation while the vehicle is waiting for the teleoperation command from the teleoperation server (see para. 0037). 
With regards to claim 8, Okumura further teaches wherein the instructions, when executed by the one or more computer processors, further cause the vehicle to implement the fallback operation (see para. 0025), and wherein the fallback operation comprises driving at a specified velocity (see para. 0037).  
With reference to claim 9, Okumura further teaches wherein the fallback operation comprises following a specified trajectory (see para. 0037, pull over is to follow a specified path). 
For claim 10, Okumura further discloses wherein the fallback operation comprises invoking a satellite communication system (see para. 0021). 
Regarding claim 11, Okumura does not explicitly teach the claimed limitation.  However, the teaching of Okumura outlines t hat the vehicle may going from a slowing down operation to executing the command of the teleoperator.  It would have been obvious to one of ordinary skill in the art that the instructions cause the vehicle to transition from different modes based on the motivation to improve when a vehicle may be able to determine that an unexpected driving environment has been encountered, for which the vehicle is ill equipped to handle, based on the data captured by the vehicle sensors.  
Referring to claim 18, Okumura further teaches wherein the teleoperation command comprises: treating a position of the vehicle that is specified in the teleoperation command as prior knowledge (see para. 0029); and using an inference algorithm to update the position of the vehicle (see para 0032). 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Publication No. 2016/0139594) as applied to claim 1 above, in view of Konrardy, et al. (U.S. Patent No. 9,646,428).
Regarding claim 4, Okumura does not explicitly teach the claimed limitation.  A teaching from Konrady discloses wherein the difference between the estimated state of the hardware component and the actual state of the hardware component represents a brake malfunction (see col. 21:9-27).  It would have been obvious to one of ordinary skill in the art to modify Okumura with the teaching of Konrardy based on the motivation to improve autonomous or semi-autonomous vehicle functionality, including driverless operation, accident avoidance, or collision warning systems.  These autonomous vehicle operation features may either assist the vehicle operator to more safely or efficiently operate a vehicle or may take full control of vehicle operation under some or all circumstances.  
For claim 5, Konrardy further discloses wherein the difference between the estimated state of the hardware component and the actual state of the hardware component represents a flat tire (see col. 21:9-27).  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Publication No. 2016/0139594) as applied to claim 1 above, in view of Kroop, et al. (U.S. Patent No. 10,293,818).
With reference to claim 6, Okumura does not explicitly disclose the claimed limitation.  A teaching from Kroop discloses wherein the difference between the estimated state of the hardware component and the actual state of the hardware component represents a blockage of a field of view of a vision sensor of the vehicle (see col. 14:53 to col. 15:5).  It would have been obvious to one of ordinary skill in the art to modify Okumura with the teaching of Kroop based on the motivation to progress from current autonomous capabilities to full autonomy and acceptable trustworthiness in all road conditions and environments, leveraging human cognition may be advantageous in assisting and intervening autonomous vehicle operations in various scenarios.
Claim 12, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Publication No. 2016/0139594) as applied to claim 1 above, in view of Bentorp, et al. (U.S. Patent Publication No. 2017/0168485).  
With regards to claim 12, Okumura does not explicitly disclose the claimed limitation. A teaching from Bentorp discloses wherein the teleoperation command comprises a trajectory for the vehicle (see paras. 0051, 0059). It would have been obvious to one of ordinary skill in the art to modify Okumura with the teaching of Bentorp based on the motivation to reduce the complexity of the relationship between optimality of the transitions between different states, as testing the multiple neighboring location allows to optimize the motion from the initial location to a target location without a significant increase of the computational resources.  
Referring to claim 13, Bentorp further discloses wherein the teleoperation command comprises a position of the vehicle and a heading of the vehicle (see paras. 0051, 0059).
Regarding claim 19, Bentorp further disclose wherein the teleoperation command comprises concatenating two trajectory segments, the concatenating (see para. 0050) comprising: smoothing the two trajectory segments (see para. 0003); and smoothing speed profiles across the two trajectory segments (see para. 0003).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Publication No. 2016/0139594) as applied to claim 1 above, in view of in view of Mudalige (U.S. Publication No. 2010/0256835).  
With reference to claim 14, Okumura does not explicitly disclose the claimed limitation.  A teaching from Mudalige discloses wherein the teleoperation command comprises a speed profile for the vehicle, the speed profile describing a preferred velocity of the vehicle on a trajectory segment (see abstract, para. 0174).  It would have been obvious to modify Okumura to include the teaching of Mudalige based on the motivation to assist the driver with monitoring traffic flow, road conditions, signage, traffic signals and pedestrian traffic and improve a vehicle equipped with devices capable of locating the vehicle to the road and to other traffic on the road and control methods are employed to augment or substitute driver control of the vehicle.
Claim 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Publication No. 2016/0139594) as applied to claim 1 above, in view of Urmson, et al. (U.S. Patent No. 8,965,621).
With reference to claim 15, Okumura does not explicitly disclose the claimed limitation.  A teaching from Urmson discloses wherein the instructions, when executed by the one or more computer processors, further cause the vehicle to analyze the difference between the estimated state of the hardware component and the actual state of the hardware component using pattern recognition to evaluate an abnormal pattern in the received sensor measurement (see col. 10:49 to col. 11:10). 
Referring to claim 16, Urmson further teaches wherein the instructions, when executed by the one or more computer processors, further cause the vehicle to learn, using a machine learning algorithm, the abnormal pattern (see col. 10:49 to col. 11:10).  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Okumura, et al. (U.S. Publication No. 2016/0139594) as applied to claim 1 above, in view of in view of An, et al. (U.S. Publication No. 2014/0244096).
With reference to claim 17, Okumura does not explicitly teach the claimed limitations.  A teaching from An discloses wherein the teleoperation command comprises: identifying a safe-to-stop location (see para. 0049); and generating a new trajectory to the safe-to-stop location (see para. 0049).  It would have been obvious to one of ordinary skill in the art to modify Okumura with the teaching of An based on the motivation to improve an apparatus and method for performing cooperative autonomous driving (co-piloting) between a vehicle and a driver and, more particularly, to a cooperative autonomous driving apparatus and method, which determine driving performance depending on the states of the vehicle and the driver and dynamically decides on an agent of driving when the driver is driving the vehicle on a road.

Conclusion
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire cited reference, as well as any secondary teaching reference(s), are considered to provide relevant disclosure relating to the claimed invention.  Applicant is herein considered to have implicit knowledge of all teachings of the prior art of record.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D TISSOT whose telephone number is (571)270-3439. The examiner can normally be reached 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ADAM D TISSOT/               Primary Examiner, Art Unit 3663